Exhibit 10.58

 

SECURITY AGREEMENT

 

December 9, 2004

 

This Security Agreement is made this day by and between Electropure, Inc., a
California corporation, its subsidiary, Electropure EDI, Inc., a Nevada
corporation (together referenced as “Debtor”) and SnowPure, LLC, a Nevada
Limited Liability Company (“Secured Party”) to specify their respective rights
and obligations regarding the collateral described below, given as security by
Debtor under that certain Loan Agreement and that Secured Promissory Note, both
of even date with this Security Agreement (the “Loan Agreement” and the “Note,”
respectively).

 

1.                                       Grant Of Security Interest.  Debtor
hereby irrevocably grants Secured Party a security interest in the Collateral,
as defined below, for the agreement Term, to secure Debtor’s payment under the
Loan Agreement and Note, the terms of which are hereby incorporated by this
reference as though set forth here fully.

 

2.                                       Collateral.  As specified in more
detail in Schedule A, attached to this agreement, the Collateral which is
subject to Secured Party’s rights under this agreement is all equipment used for
the manufacture and development of Debtor’s ion exchange membrane technology,
all product (inclusive of the membrane itself) in production and which has not
been shipped to Debtor’s customers at the time of Secured Party’s exercise of
its rights under this agreement, and all intellectual property rights
whatsoever, inclusive of ownership, possession and control, held by Debtor in
such technology and product(s).

 

3.                                       Debtor’s Covenants.  Debtor promises:

 

A.                                   To timely meet its obligations to Secured
Party under the Loan Agreement and Note.

 

B.                                     To cooperate as between themselves, and
to take all actions necessary, to meet Debtor’s obligation to pledge the
Collateral as security for this transaction.

 

C.                                     To pay all expenses, including attorneys’
fees, incurred by Secured Party in the perfection, preservation, realization,
enforcement, and exercise of its rights under this agreement (except as may be
specified in the Loan Agreement).

 

D.                                    To indemnify Secured Party against loss of
any kind, including attorneys’ fees, caused to Secured Party by reason of its
interest in the Collateral.

 

E.                                      To conduct debtor’s business efficiently
and without voluntary interruption, and to vigorously defend Debtor’s
intellectual property rights as relating to the Collateral.

 

F.                                      To pay all taxes when due.

 

G.                                     To give secured party notice of any
litigation that may have a material adverse effect on the business or the
Collateral.

 

1

--------------------------------------------------------------------------------


 

H.                                    Not to sell, lease, transfer, license, or
otherwise impair or dispose of the Collateral.

 

I.                                         Not to pledge, hypothecate or
otherwise encumber in any way, or permit liens on the Collateral, except
existing liens or current tax liens.

 

J.                                        To maintain fire and all other
insurance coverage normally purchased to cover the Collateral in the amounts and
under policies acceptable to Secured Party, naming Secured Party under a
lender’s loss payable clause, and to provide Secured Party with the original
policies and certificates at Secured Party’s request.

 

K.                                    Not to use the Collateral for any unlawful
purpose or in any way that would void any effective insurance.

 

L.                                      To perform all acts necessary to
maintain, preserve, and protect the Collateral.

 

M.                                 To refrain from any change in Debtor’s
business plan or its use of company resources in any manner inconsistent with
Debtor’s business plan, policy, and usual and customary practices in place as of
the date of this agreement, except by prior written consent or recorded
authorization or ratification by Debtor’s Board of Directors.

 

N.                                    To notify Secured Party promptly in
writing of any default, potential default, or any development that might have a
material adverse effect on the Collateral.

 

O.                                    To execute and deliver to Secured Party
all financing statements and other documents that Secured Party requests, in
order to maintain a first perfected security interest in the Collateral.

 

P.                                      To cooperate fully and completely in
preparing, executing, filing and otherwise handling all documentation required
by Secured party to perfect its security interest in the Collateral as Debtor’s
prioritized, first-in-line creditor.

 

4.                                       Secured Party’s Covenants.  Secured
Party promises:

 

A.                                   To provide funding of the loan funds, the
repayment of which the Collateral secures, promptly upon the satisfactory
execution of all documents related to the transaction evidenced by the Loan
Agreement, Note and this agreement.

 

B.                                     To provide within a reasonable time a
proper and satisfactory release of it security interest in the Collateral upon
its receipt of full payment or principal and accrued interest as specified in
the Loan Agreement and Note.

 

5.                                      Debtor’s Warranties and
Representations.  Debtor covenants, warrants, and represents as follows:

 

A.                                   Debtor is a Corporation, duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization, and has all necessary authority to conduct its business and defend
or prosecute its rights wherever it is conducted.

 

2

--------------------------------------------------------------------------------


 

B.                                     Borrower is aware that Electropure EDI,
Inc., is the actual holder of the Collateral being pledged as security under
this transaction, and that Electropure EDI, Inc. is a wholly-owned subsidiary of
Electropure, Inc. Debtor has been authorized by its respective Boards to execute
and deliver this agreement as a valid and binding obligation of Debtor.

 

C.                                     Debtor owns good and marketable title to
each item constituting the Collateral in this transaction, and such is free from
all liens, levies, pledges or encumbrances of any nature whatsoever.

 

D.                                    This agreement creates a perfected, first
priority security interest in Secured Party’s favor, enforceable against the
Collateral in which Debtor now has rights, and will create a perfected, first
priority security interest enforceable against the Collateral in which Debtor
later acquires rights, if and when debtor acquires those rights during the Term
of this agreement.

 

E.                                      Neither the execution and delivery of
this agreement nor the taking of any action in compliance with it will (i)
violate or breach any law, regulation, rule, order, or judicial action binding
on Debtor, any agreement to which Debtor is a party, Debtor’s Articles of
Incorporation or Bylaws; or (ii) result in; the creation of a lien against the
Collateral except that created by this security agreement.

 

F.                                      No default or potential default exists.

 

6.                                       Term and Termination.  This agreement
shall be in effect for a Term of 90 days, or until full payment is made by
Debtor under the Loan Agreement and Note (if earlier than 90 days), plus such
time as may be necessary (A) to execute and file a proper release of Secured
Party’s interest in the Collateral upon the successful repayment of the loan
shown by the Loan Agreement and Note, or (B) if Secured Party acts to enforce
its rights under this agreement, the Loan Agreement, or the Note, for whatever
length of time is required to fully implement such enforcement and effect
Secured Party’s satisfaction. The agreement will terminate upon the successful
and complete conclusion of either alternative above.

 

7.                                       Default.  Debtor will be in Default
under this agreement if:

 

A.                                   Debtor fails to pay its entire indebtedness
to Secured Party when due, at maturity as stated in the Loan Agreement and Note.

B.                                     Debtor commits any breach of this
agreement, or any present or future rider or supplement to this agreement, or
any other agreement between debtor and Secured Party evidencing the obligation
or securing it.

 

C.                                     Any warranty, representation, or
statement, made by or on behalf of Debtor in or with respect to the agreement,
is false.

 

D.                                    The Collateral is lost, stolen or damaged.

 

E.                                      There is a seizure or attachment of, or
a levy on, the Collateral.

 

F.                                      Debtor dissolves, becomes inactive,
becomes insolvent, becomes unable to meet its ordinary obligations as they come
due, a receiver is appointed for any part of Debtor’s

 

3

--------------------------------------------------------------------------------


 

property, Debtor makes an assignment for the benefit of creditors, or any
proceeding is commenced either by Debtor or against Debtor under any bankruptcy
or insolvency laws.

 

G.                                     Debtor’s sale, conveyance, lease,
license, assignment or other transfer of all or any part of the Collateral
without Secured Party’s prior consent.

 

H.                                    Secured Party for any reason deems itself
insecure.

 

8.                                       Power of Attorney.  Debtor hereby
appoints Michael Snow, or any other person whom Secured Party may designate, as
debtor’s attorney in fact, with the following powers:

 

A.                                   To perform any of Debtor’s obligations
under this agreement, the Loan Agreement or the Note in Debtor’s name or
otherwise.

 

B.                                     To give notice of Debtor’s right to
payment from third parties, to enforce that right, and to make extension
agreements with respect to it.

 

C.                                     To release persons liable on rights to
payment in order to compromise disputes with those persons, and to surrender
security, all as Secured Party determines in its sole discretion when acting in
good faith based on information known to it when it acts.

 

D.                                    To prepare and file financing statements,
termination statements, and the like, as necessary to perfect, protect,
preserve, or release Secured Party’s interest in the Collateral.

 

E.                                      To endorse Debtor’s name on instruments,
documents, or other forms of payment or security that come into Secured Party’s
possession.

 

F.                                      To take cash in payment of obligations.

 

G.                                     To verify information concerning rights
to payment by inquiry in its own name or in a fictitious name.

 

H.                                    To prepare, execute, and deliver insurance
forms, adjust insurance claims, receive payment under insurance claims, and
apply such payment to reduce Debtor’s obligation.

 

9.                                       Remedies.  When an event of Default
occurs, Secured Party may:

 

A.                                   Declare the Debtor’s obligations in this
transaction immediately due and payable, without demand, presentment, protest,
or notice to debtor, all of which Debtor expressly waives.

 

B.                                     Exercise all rights and remedies
available to a secured creditor after default, including but not limited to the
rights and remedies of secured creditors under the California Uniform Commercial
Code.

 

Debtor must assemble the Collateral and make it and all records relating to it
available to Secured Party as Secured Party directs, and allow Secured Party,
its representatives, and its agents to enter the premises where all or any part
of the Collateral, the records, or both may be, and remove any or all of it.
Debtor must execute all documents reasonably required to transfer possession,
title and control of the Collateral without requiring that Secured Party resort
to

 

4

--------------------------------------------------------------------------------


 

court authority. Debtor expressly agrees that upon its failure to cooperate as
per this section, Secured Party may act under the authority provided in section
8.A, above, and that Debtor will be liable for the costs of collection and
enforcement, as per terms elsewhere in this agreement.

 

10.                                 Joint and Several Liability. As multiple
signatories and co-Debtors under this agreement,  Electropure, Inc. and
Electropure EDI, Inc. (the “Debtor Entities” for this section) are each jointly
and severally liable for all obligations and a breach of the terms of this
agreement by one Debtor Entity shall be deemed a breach by both. Any discharge
of one Debtor Entity, except for full payment, shall not affect the continuing
liability of the other. The Debtor Entities each waive all of the following:

 

A.                                   Any right to require Secured Party to
proceed against either Debtor Entity before the other, or to pursue any other
remedy; and

 

B.                                     Any right to the benefit or to direct the
application of any Collateral, except in the ordinary course of business, until
the obligations of this agreement, the Loan Agreement and the Note are fully
discharged.

 

11.                                 Costs and Attorneys’ Fees.  Debtor will pay
all attorneys’ fees, legal expenses and collection costs incurred in Secured
Party’s legal efforts to enforce its rights under this agreement in each and
every action, suit, or other proceeding. Such amounts shall include any and all
appeals, or petitions therefrom; fees associated with bankruptcy proceedings;
and post-judgment collection services or costs.  As used herein, the term
“attorneys’ fees” means the full costs of legal services performed in connection
with the matters involved, calculated on the basis of usual fees charged by an
attorney performing those services, and not limited to “reasonable attorneys’
fees” as defined in any statute or rule of the court.

 

12.                                 Waiver by Secured Party.  No waiver by
Secured Party of any breach or default will be a waiver of any breach or default
occurring later.  A waiver will be valid only if it is in writing and signed by
Secured Party.

 

13.                                 Survival of Representations and Warranties. 
Debtor’s representations and warranties made in this security agreement will
survive its execution, delivery, and termination.

 

14.                                 Interpretation, Severability.  Titles and
headings appearing in this agreement are for convenience only and shall have no
interpretive effect on the terms. If any term or phrase or provision of this
agreement is found by a court or arbitrator to be invalid it shall be severed
from the agreement but its absence shall not affect the remaining terms, which
shall retain full force and effect.

 

15.                                 Assignment, Governing Law, Entire
Agreement.  This agreement will bind and benefit the successors and assignees of
the parties. Neither party may assign its rights or obligations under this
Security Agreement, the Loan Agreement, or the Note, without the prior written
consent of the other. This contract will be governed by the law of California.
This agreement is the entire agreement, and supersedes any prior agreement or
understandings, between Secured Party and Debtor relating to the Collateral,
except as may be specified in the Loan Agreement

 

5

--------------------------------------------------------------------------------


 

or Note. In the case of conflict between the terms of the agreements, the Loan
Agreement shall control over both the Note and this agreement, and the Note
shall control over this agreement.

 

16.                                 Notice.  All notices to be given under this
agreement shall be given in writing by United States registered or certified
mail, return receipt requested, by personal delivery, by facsimile (if receipt
thereof is confirmed) or by express courier service to the address or, as
applicable, facsimile number for the respective parties given in the Loan
Agreement, provided that if any party gives notice of a change of name or
address, notices to that party shall hereafter be given as demanded in that
notice. Except as otherwise set forth herein, all notices and demands given by
mail shall be effective on the second business day after mailing; and all
notices and demands otherwise given as provided above shall be effective upon
transmission. Notice to Debtor, below, shall be deemed to be notice to both
entities constituting Debtor in this transaction.

 

17.                                 Dispute Resolution.  The Parties agree that
the resolution of any conflict or dispute arising between them based on this
transaction or its documentation shall be first attempted informally. If such is
not successful, if such is not successful, then the resolution of the dispute
shall be next by submission to mediation, before a mediator chosen by an
arbitration or mediation services provider local to San Diego County. Should
mediation fail to produce a resolution of the dispute, the dispute shall be
decided by binding arbitration before an arbitrator chosen by an arbitration
services provider local to San Diego County.  The result or finding of
arbitration shall be binding on all parties, and the resolution produced by
mediation, or the result or finding produced by arbitration, shall be fully
enforceable.  Recognizing that submission of the dispute to binding arbitration
restricts their right to sue in court, the parties willingly waive any rights
they may have to bring the dispute before a judge or jury.

 

 

Debtor:

 

 

Electropure, Inc.

 

Electropure EDI, Inc.

A California corporation

 

A Nevada corporation

 

 

By:

/S/ Floyd H. Panning

 

By:

/s/ Floyd H. Panning

 

 

  Floyd H. Panning, President / CEO

 

  Floyd H. Panning, President / CEO

 

 

Secured Party:

SnowPure, LLC

A California Limited Liability Company

 

 

By:

/s/ Michael Snow

 

 

 

 

 

  Michael Snow, President

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule A

 

1.               Forming Equipment

•                  Extruder, Leistritz

•                  Gear Pump

•                  Glycerine Metering Pump

•                  Extrusion Die, EDI

•                  3-Roll Stack

•                  Roll Take-up

•                  Vacuum Pump

•                  Heat Exchangers (3)

•                  Loss in Weight Feeders (2)

•                  LIW Controllers (2)

a.               TSMS Data Collection with PC and software

 

2.               Testing Equipment

a.               Test Cell

b.              Voltage Power Supply

c.               Ohmmeter

d.              Conductivity Meter

e.               Lab Oven

f.                 Scale

g.              Laboratory Glassware

h.              Crock pots

 

 

 

3.               Converting Equipment

a.               CPVC tank & Cart

b.              High temp Pumps

c.               Heaters & Controllers

d.              Older tanks & Heaters

 

4.               Infrastructure

a.               Chiller

b.              Voltage Transformers (2)

c.               Dust Collector

d.              Ozone odor control

e.               Fume extraction

f.                 Laboratory Cabinets & Sink

g.              Tables, Cabinet

h.              Chrome storage racks

i.                  Membrane Tools & Toolbox

 

 

 

5.               Materials

a.    Raw materials present at the time of Secured Party’s exercise of its
rights under this Security Agreement of December 8, 2004.

b.    Finished Goods unshipped at the time of Secured Party’s exercise of its
rights under this Security Agreement of December 8, 2004. .

 

6.                                       Intellectual Property

a. US Patent Nos. 6503957 and 6716888

b. European Patent No. EP1101790

c. Other patents pending at the time of execution of loan documents, including
Patent applied for in Japan, JP2001220454A Patent applied for in Israel,
IL139737D Patent applied for in Taiwan, TW496767B Patent applied for in Canada,
CA2325938A1

d. All trademark, trade secrets, copyright, proprietary information (inclusive
of customer lists, manufacturing procedures, Know-how,” etc.), and all documents
tending to reflect the same.

 

7

--------------------------------------------------------------------------------